THE THIRTEENTH COURT OF APPEALS

                                   13-21-00348-CV


   ALICIA THOMPSON, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
               OF THE ESTATE OF CURTIS BROWN ESTATE
                                  v.
                    REGENCY IHS OF WHARTON, LLC


                                  On Appeal from the
                    329th District Court of Wharton County, Texas
                           Trial Court Cause No. CV52560


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 20, 2022